     Case 3:19-cr-00038-MMD-CLB Document 104 Filed 01/13/21 Page 1 of 3



1

2                               UNITED STATES DISTRICT COURT
3                                      DISTRICT OF NEVADA
4                                                  ***
5      UNITED STATES OF AMERICA,                         Case No. 3:19-cr-00038-MMD-CLB
6                                     Plaintiff,                      ORDER
              v.
7
       EDWARD MONET KNIGHT,
8
                                   Defendant.
9

10

11    I.     INTRODUCTION
12           Defendant Edward Monet Knight was indicted on two counts of Interference with
13    Commerce by Robbery pursuant to 18 U.S.C. § 1951, and two counts of Use of a Firearm
14    During and in Relation to a Crime of Violence pursuant to 18 U.S.C. § 924(c)(1)(A)(ii).
15    (ECF No. 14.) Before the Court is Knight’s motion to compel grand jury transcript
16    pertaining to identity. (ECF No. 92 (the “Motion”).) Because Knight demonstrates
17    “particularized need,” and as further explained below, the Court will grant his Motion.
18    II.    DISCUSSION
19           While Federal Rule of Criminal Procedure 6(e) protects the secrecy of grand jury
20    proceedings, it also provides exceptions. Knight asks the Court to apply the exception
21    under Rule 6(e)(3)(E)(i) and (ii), which gives the Court authority to authorize disclosures
22    “preliminarily to or in connection with a judicial proceeding,” or “at the request of a
23    defendant who shows that a ground may exist to dismiss the indictment because of a
24    matter that occurred before the ground jury.” (ECF No. 92 at 4.) Disclosure of grand jury
25    proceedings is “appropriate only in those cases where the need for [the materials]
26    outweighs the public interest in secrecy.” Douglas Oil Co. of California v. Petrol Stops
27    Northwest, 441 U.S. 211, 223 (1979). Furthermore, “the burden of demonstrating this
28    balance rests upon the private party seeking disclosure.” Id. “Moreover, the Court
     Case 3:19-cr-00038-MMD-CLB Document 104 Filed 01/13/21 Page 2 of 3



1     required that the showing of need for the transcripts be made ‘with particularity’ so that

2     ‘the secrecy of the proceedings may be lifted discretely and limitedly.” Id. at

3     221 (quoting United States v. Proctor & Gamble Co., 356 U.S. 677, 683 (1958)).

4            Knight argues that the need for secrecy is minimal because the grand jury has

5     concluded its activities and thus, interest in continued secrecy is reduced. (ECF No. 92

6     at 6.) The government does not contest secrecy.

7            With minimal need for secrecy, Knight argues that he has demonstrated a

8     “particularized need” for the requested grand jury transcript. Under 6(e)(3)(E) (ii) the Court

9     may authorize disclosure “at the request of a defendant who shows that a ground may

10    exist to dismiss the indictment because of a matter that occurred before the grand jury.”

11    Here, Knight argues that because probable cause depends exclusively upon Detective

12    Edward Wilson’s speculative identification testimony, each count is vulnerable to

13    dismissal and the grand jury testimony pertaining to identity must be produced. (Id. at 4.)

14    Specifically, because Detective Wilson lacks personal knowledge, as the Court previously

15    found (ECF No. 57 at 3-4), any identification testimony is speculative and therefore not

16    competent evidence. (ECF No. 92 at 4.) In short, Knight argues that without any

17    competent witness identification, the grand jury was not provided with the evidence

18    needed to support probable cause. (Id.) Therefore, grounds for dismissal may exist. (Id.

19    at 6 (citing United States v. Costello, 221 F.2d 668, 677 (2d Cir. 1955) aff’d, 350 U.S. 359

20    (1956)).)

21           The government argues in response that there is compelling circumstantial

22    evidence of defendant’s identification1 and Knight has not demonstrated a “particularized

23    need” because Detective Wilson never offered his lay opinion as to the identification of

24    Knight.2 (ECF No. 98 at 2-3.)

25           1Again, the government asserts that circumstantial evidence of identity was
      presented to the grand jury to support its finding of probable cause. (ECF No. 98 at 3.)
26    The Court did not review such evidence nor did the government offer to submit such
      evidence in connection with its response to the Motion.
27
             2The  government’s response brief states: “The defendant seeks production of the
28    grand jury transcript based upon the incorrect assumption that the sole evidence of the
                                                    2
     Case 3:19-cr-00038-MMD-CLB Document 104 Filed 01/13/21 Page 3 of 3



1            Having reviewed the grand jury testimony of Detective Wilson, the Court disagrees

2     with the government’s assertions. Detective Wilson did offer his lay opinion as to the

3     identification of Knight.3 Thus, the Court finds that Knight has demonstrated a

4     “particularized need” that outweighs any continued need for secrecy, and will therefore

5     grant the Motion.

6     III.   CONCLUSION

7            It is therefore ordered that Knight’s motion to compel production of grand jury

8     transcript (ECF No. 92) is granted. In particular, the Court grants Knight’s request for

9     “those portions of the grand jury transcript that pertains to identity.” (Id. at 7.) The

10    government must disclose the relevant portions of the grand jury transcript to Knight

11    within seven days and file the same with the Court, along with a certificate of compliance

12    with this order.

13           DATED THIS 13th Day of January 2021.

14

15

16                                             MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
      defendant’s identification as the robber introduced during the grand jury presentation was
24    Detective Wilson’s identification of the defendant as the robber in the surveillance videos
      of the robberies. No such evidence was presented in the grand jury.” (ECF No. 98 at 2-
25    3.)
26           3In  fact, Detective Wilson was asked to describe Knight (which he did) and whether
      Knight matched the description of the robber involved in the robbery at the two locations
27    identified in the indictment (which he affirmed). Transcript of the Grand Jury Testimony of
      Detective Edward Wilson in the District of Nevada on Aug. 1, 2019, at 15:3-9 (hand-
28    delivered to the Court for in camera review).
                                                  3
